Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00632-CV

                                      Andrea PEREZ,
                                        Appellant

                                              v.

                                    Santos SPARKMAN,
                                          Appellee

                     From the County Court, Guadalupe County, Texas
                              Trial Court No. 2018-CV-0246
                        Honorable Robin V. Dwyer, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      We order that no costs be assessed against appellant Andrea Perez because she is indigent.

      SIGNED February 27, 2019.


                                               _________________________________
                                               Beth Watkins, Justice